*420On Rehearing
By the Court,
Sanders, C. J.:
1. Rehearings are not granted as a matter of right, and are not allowed for the purpose of reargument, unless there is reasonable probability that the court may have arrived at an erroneous conclusion, or overlooked some important question, which was necessary to be determined in order to arrive at a full and proper understanding of the case. State v. Woodbury, 17 Nev. 353, 30 Pac. 1006.
The judgment herein was reversed upon a question of pleading and practice, not heretofore adjudicated by this court, and not embraced in the briefs or pointed out on the oral argument. The question involved is of general importance, and serious doubt exists as to the correctness of the decision. We have therefore listened, not without profit, to a reargument of the entire case by counsel for respondent, counsel for appellant not having-availed himself of the privilege. In his reply, however, to the petition for reargument, he expresses a passive interest in the question of pleading decided, and reiterates that he made an earnest effort to draw a clean-cut expression of the court’s opinion upon a much-involved question, which may be stated as follows:
In an action brought to recover unliquidated damages from a telegraph company for its alleged gross negligence in failing to transmit and deliver an interstate, unrepeated message, written upon one of the company’s usual blank forms, when at the time of its delivery and acceptance the sender informed the defendant that he desired its prompt transmission and delivery regardless of expense, and at the time the defendant orally agreed, for and in consideration of the sum of $1.28, which sum was then and there paid, to promptly transmit and deliver the message to the addressee therein, provided he could be found by the exercise of reasonable diligence, can the addressee, in an action brought by him to recover *421$3,000 as damages for the injury sustained for the failure of the defendant to perform its oral contract with the sender, recover as damages any more than the tariff for such a message as filed by the defendant with the Interstate Commerce Commission pursuant to an act of Congress of June 18, 1910, which extends the act to regulate commerce to include telegraph companies (U. S. Stats. 36, p. 539; 544 U. S. Comp. St. sec. 8563) ; it being understood that its tariff for such unrepeated message is $1.28? The court declined to answer the question, much to the surprise, disappointment, and dissatisfaction of the parties. The procedure adopted to bring the question before us invited the result.
I shall not recapitulate the pleadings, as they are sufficiently set out in the original opinion, which must, however, be kept in mind, and at all times thoroughly understood.
The complaint in the action gives the impression of being a studied effort on the part o'f the complainant to bring his case within the rules laid down by certain decisions and without the rules laid down in others. It is unusual in this: The cause of action is founded on an oral contract, made by the sender of a telegraphic dispatch with the agent of the defendant company residing in San Francisco, whereby the agent agreed (as counsel say “guaranteed”), for the consideration of the sum of $1.28, then paid, to promptly transmit and deliver to the addressee the dispatch, made a part of the complaint. It is made to appear that the message was urgent and important. Mackay v. Western Union Telegraph Co., 16 Nev. 222. The complaint, however, does not contain any allegation that the price paid was the usual charge for such a message (37 Cyc. 1722), thus leaving it to be inferred that there was something in the transaction to distinguish it from the delivery and acceptance of a message to be transmitted in the ordinary course of the defendant’s business; in other words, that the defendant, in view of the understanding between the parties, *422for the consideration paid, insured the prompt transmission and delivery of the message. Western Union Telegraph Co. v. Lange, 248 Fed. 663, 160 C. C. A. 556.
2. The denials contained in the answer are purely hypothetical in their nature. The answer admits the delivery of the message to the defendant, and states:
“Except as herein specifically admitted, defendant, upon information and belief, denies each and all of the matters and allegations contained in paragraph 6 of the complaint.”
It admits the delivery of the message, but denies, upon its information and belief, the contract incident to its delivery. Why or how the defendant could deny the contract upon information and belief and yet admit positively the delivery of the message is inexplicable. The making of the contract was certainly presumptively within the knowledge of the defendant. In Curtis v. Richards, 9 Cal. 33, quoted with approval in Pom. Rem., sec. 641, it is held that if the facts alleged are presumptively within the knowledge of the defendant, he must deny positively, and a denial of information or belief will be treated as an evasion.
Cases may, and do frequently, arise, as where the facts are not within the personal knowledge of the defendant, in which he may answer according to his information and belief. To make a defendant admit something positively, which he does not know to be the fact, would be an injustice. Hence the rule laid down in Brown v. Ryckman, 12 How. Prac. 313, is cited frequently, that a defendant may often be in the position, under the present system of pleading, of having no other than a hypothetical form of placing his defense before the court. Such, however, is not the case here. We mention this to accentuate what immediately follows. The defense comes along and starts off with this language:
“Further answering said complaint, and for a separate and partial defense, plaintiff [defendant] alleges:
*423“(1) That, if there ever was delivered to this plaintiff [defendant] a message such as that referred to and described in paragraph 6 of the complaint, such message was delivered to and accepted by the defendant subject to the terms of a certain contract in writing. * * * ”
3. This being the true status of the pleadings, we took the position in our original opinion that the defense was intended to serve the purpose of a plea in confession and avoidance, and we do not understand counsel upon reargument to say that it is not. We had thought no rule to be better established than that where an answer seeks to avoid the complaint by new matter it must confess directly or by implication that, but for the avoidance contained in it, the action could be maintained. Testing the defense by this standard, we held it to be defective. In so doing we did not lay down the rule that denials and defenses of confession and avoidance are necessarily inconsistent, or that a defendant cannot be required as a condition of averring new matter to admit facts alleged so as to preclude him from denying them on the trial. Such was not the rule before the code, and it is not the rule now.
In Stroock Plush Co. v. Talcott, 129 App. Div. 14, 113 N. Y. Supp. 214, the court says:
“The rule that contingent or hypothetical pleading is not allowed, and is not good, is too ancient, and has been too often reiterated to need discussion. It suffices to refer to the recent text-books where the cases are collected and the rule stated — if that be deemed necessary. 6 Ency. Pl. & Pr. p. 270; Phillips on Code Pl. secs. 240, 357; Maxwell on Code Pleading, p. 395; Bliss on Code Pl. sec. 340. The few cases which are sometimes cited as contrary to the rule are really not so when you come to analyze them attentively.”
In the case of Saleeby v. Central R. R. of New Jersey, 40 Misc. Rep. 269, 81 N. Y. Supp. 903, it is held that a plea in confession and avoidance, in an action against a.railroad company for the loss of a passenger’s baggage, *424which states that, if the passenger’s baggage was received, it was on an express condition (contained on the ticket sold the passenger) limiting the defendant’s liability, was defective in that it confessed nothing and admitted only hypothetically. So in the case at bar, the defense confessed nothing, and the allegations which should be admissions are hypothetical in their nature; that is to say, the defense states that if there ever was delivered to the defendant such a message as described in the complaint, it was delivered and accepted in accordance with the express condition contained in a contract printed on the back of the blank form on which the message was written. It is made clear in the opinion that, because of the defense being a hypothetical defense, the facts stated in the complaint were left open and undetermined, and the court was not authorized to render judgment on the pleadings.
The case of Corn v. Levy, 97 App. Div. 48, 89 N. Y. Supp. 658, discusses exhaustively the authorities in that state, the parent of code pleading, upon the question of whether or not a hypothetical defense is bad on demurrer. The case, however, deals with the liability of an irregular indorser of a promissory note, payable to a third party, where the defense was that if the note was indorsed by the defendant’s testator it was indorsed under circumstances which showed a diversion of the note. The court, after reviewing the conflicting opinions upon the subject of hypothetical defenses, concluded that the particular defense did not controvert any material allegation in the complaint, and regarded it as mere surplusage or redundant matter. Later the same court, in Stroock Plush Co. v. Talcott, supra, which was an action to recover damages for the breach of a contract, held that a defense to the action, béginning with the words “that if, as alleged in the complaint herein, a contract was entered into, * * * ” followed by a statement to the effect that if the contract was made the facts then alleged would be a defense and a counter*425claim, was bad, because of its contingent or hypothetical nature.
The defense in this case is a partial defense. I interpret it to be intended as a defense to the issuable fact of the amount of the recovery. The defendant cannot segregate in one breath the delivery and acceptance of the message and in another deny that it made the contract for its prompt transmission and delivery for the agreed consideration. The covenants were mutual. The inference is irresistible that the object and purpose of the defense was not to confess the complaint, either expressly or by implication, but to leave the injury alleged to have been sustained by reason of the breach of the contract upon which the cause of action is founded an open and undetermined issue of fact. Therefore no judgment could properly or legally be rendered upon the pleadings. Itzkowitz v. Independent Western Star Order (Mun. Ct. N. Y.) 161 N. Y. Supp. 837; Gaston v. Wolf (Sup.) 162 N. Y. Supp. 274; Elevator Automatic Signal Co. v. Bok (Sup.) 159 N. Y. Supp. 13.
It is pointed out on reargument that if the decision is permitted-to stand the courts of this state will, upon it as an authority, refuse to grant judgment upon the pleadings where there is an admitted good defense, coupled with a denial which the admission of new matter has made immaterial. Counsel fail to convince that there is anything in the opinion to warrant or justify this criticism, unless it be assumed, as they insist, that the new matter set up as a plea in confession and avoidance constitutes a complete defense to the action. The opinion holds and decides to the contrary, and no convincing argument is presented to show that the court is in error as to this conclusion.
4. It is urged that the plaintiff’s demurrer admits the facts stated in the defense, and that therefore the judgment in favor of the plaintiff, upon the defendant’s motion, is binding on the plaintiff, and, further, that the defense is not objected to as being contingent or *426hypothetical. The pleadings on both sides in this case seem to be about as complex as could possibly be drawn, and the procedure as much mixed and confused as it could possibly be made- — all attributable to the fact that both litigants seek to use their pleadings to enable them to have determined before trial, upon the merits of the opposed questions of fact raised by the pleadings, whether or not, if the plaintiff should succeed in establishing his case, he would be entitled to recover the full amount of damages as demanded, and, if the defendant should succeed in establishing its defense, whether, as a matter of law, the plaintiff would be entitled to recover any more than the regular tariff for an unrepeated interstate message, in accordance with the tariff filed by the defendant company with, and approved by, the Interstate Commerce Commission. I am of the opinion that the exigencies of the situation in which the parties have found themselves by their own pleadings do not warrant a court in conforming the rules of pleading to the convenience of the parties. My ultimate conclusion is that a defense or demurrer which is not positive, but only contingent or hypothetical, is insufficient in law upon which to base a judgment on the pleadings.
Whether or not the appellant should, in the face of the sweeping decision of the Supreme Court of the United States in Western Union Telegraph Co. v. Esteve Brothers & Co., 256 U. S. 566, 41 Sup. Ct. 584, 65 L. Ed. 1094, continue this litigation is for him to decide, and not for this court, in the present condition of the record.
Entertaining these views, the judgment is again reversed’.